Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,5-8,15,16,18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 11064022 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely removes limitations from the reference claims.
Regarding claim 1, US 11064022 B2 teaches
Instant claim 1
Reference US 11064022 B2 claim 1
A method, comprising:
obtaining, by a device and based on receiving a notification indicating a failure of one or more first devices associated with a first message queue, 

A method, comprising:
receiving a notification indicating a failure of one or more first server devices, wherein the one or more first server devices are responsible for a primary message queue, wherein the primary message queue includes a plurality of messages at a time of the failure of the one or more first server devices, wherein a message time is assigned to each of the plurality of messages, wherein the primary message queue is associated with a standby message queue, wherein the plurality of messages is replicated to the standby message queue, wherein one or more second server devices are responsible for the standby message queue, and
wherein a position in the standby message queue is assigned to each of the plurality of messages replicated to the standby message queue;

a record time that identifies a time associated with one or more first messages that was obtained from the primary message queue prior to the failure;

obtaining, from a data structure, a record time,
wherein the record time identifies the message time of one of the plurality of messages that was last obtained from the primary message queue prior to the failure of the one or more first server devices;

determining, based on historical lag time data recorded prior to the failure and based on the record time, an adjusted record time;

performing, based on calculating an average lag time from historical lag time data recorded prior to the failure of the one or more first server devices, a time adjustment of the record time to obtain an adjusted record time, wherein the time adjustment of the record time is one of:
a decrease based on the plurality of messages each relating to an action of a type that is to be executed exactly once, an increase based on the plurality of messages each relating to an action of a type that is to be executed no more than once, or
a decrease based on the plurality of messages each relating to an action of a type that is to be executed one or more times;
comparing the adjusted record time and the message time of one or more of the plurality of messages of the standby message queue;

determining, based on comparing the adjusted record time and the record time, a starting position in a second message queue, 

determining a starting position in the standby message queue based on comparing the adjusted record time and the message time of one or more of the plurality of messages;

wherein the one or more first messages are replicated to the second message queue; and
processing a second message that is obtained from the second message queue based on the starting position.
obtaining one or more of the plurality of messages from the standby message queue beginning at one of the plurality of messages assigned to the position that matches the starting position; and
processing the one or more of the plurality of messages obtained from the standby message queue.



Regarding claim 2, reference US 11064022 B2 teaches 
The method of claim 1, wherein the first message queue is a primary message queue, and wherein the second message queue is a standby message queue.( US 11064022 B2 Claim 1 “wherein the primary message queue includes a plurality of messages at a time of the failure of the one or more first server devices, wherein a message time is assigned to each of the plurality of messages, wherein the primary message queue is associated with a standby message queue, wherein the plurality of messages is replicated to the standby message queue, wherein one or more second server devices are responsible for the standby message queue, ”)

Regarding claim 5, reference US 11064022 B2 claim 1 teaches 
The method of claim 1, wherein the adjusted record time is based on at least one of:
a decrease based on the one or more first messages being associated with an action that is to be executed once, an increase based on the one or more first messages being associated with an action that is to be executed no more than once, or a decrease based on the one or more first messages being associated with an action that is to be executed more than once(US 11064022 B2 claim 1 “performing, based on calculating an average lag time from historical lag time data recorded prior to the failure of the one or more first server devices, a time adjustment of the record time to obtain an adjusted record time, wherein the time adjustment of the record time is one of: a decrease based on the plurality of messages each relating to an action of a type that is to be executed exactly once, an increase based on the plurality of messages each relating to an action of a type that is to be executed no more than once, or a decrease based on the plurality of messages each relating to an action of a type that is to be executed one or more times;”).

Regarding claim 6, reference US 11064022 B2 teaches 
The method of claim 1, wherein the adjusted record time is based on a decrease of the record time(US 11064022 B2 claim 1), and
wherein the decrease is based on determining that the one or more first messages are associated with an action that is to be executed once(US 11064022 B2 claim 1); and
wherein the method comprises:
generating, based on determining that the one or more first messages are associated with an action that is to be executed once, a second message identifier for the second message(US 11064022 B2 claim 2 “comparing the standby message identifier and one or more of a plurality of primary message identifiers to determine whether there is a match of the standby message identifier and a primary message identifier of the plurality of primary message identifiers, wherein each primary message identifier, of the plurality of primary message identifiers, is associated with a respective one of the plurality of messages of the primary message queue obtained prior to the failure of the one or more first server devices;”); and
transmitting, based on comparing the second message identifier with a first message identifier associated with the one or more first messages, an instruction to a third device(US 11064022 B2 claim 2 “generating an instruction to a device according to the message based on determining that there is no match; and transmitting the instruction to cause the device to execute the action.”).

Regarding claim 7, reference US 11064022 B2 teaches 
The method of claim 6, wherein the first message identifier is based on a hash value of a first content and a first transmission time associated with the one or more first messages, and the second message identifier is based on a hash value of a second content and a second transmission time associated with the second message(US 11064022 B2 claim 3 “The method of claim 2, wherein the standby message identifier is generated by hashing one or more first data associated with the message, and each primary message identifier is a hash value of one or more second data associated with one of the plurality of messages of the primary message queue.”).

Claims 8,9,12-14 are the system implementing the method of claims 1,2,5-7 and are rejected for the same reasons.

Claims 15,16,18-20 are the computer-readable medium storing instructions to implement the method of claims 1,2,5-7 and are rejected for the same reasons.

Allowable Subject Matter
Claims 1,8,15 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or fairly suggest
determining, based on historical lag time data recorded prior to the failure and based on the record time, an adjusted record time; determining, based on comparing the adjusted record time and the record time, a starting position in a second message queue, wherein the one or more first messages are replicated to the second message queue; and processing a second message that is obtained from the second message queue based on the starting position.
Although references like US 20170116210 A1(Park) teaches messaging protocols guaranteeing quality of service, Park does not do this based on calculating an average lag time from historical lag time data recorded prior to the failure of the one or more first server devices. Instead, Park takes the output sequence of the messages in the queue to guarantee exactly once/at most once/at least once delivery(Park par 116). Other references, like US 20150381708 A1(Word) uses a similar output sequence which may include a timestamp(Word par 74), but Word also does not teach calculating an average lag time from historical lag time data either. No other prior art was found that could be reasonably combined in the claimed context to teach this, as typically messages are replayed and confirmed individually, instead of using historical lag time.
Claims 3,4,10,11,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170118042 A1 – Bhattacharya – networking Master/Standby connecting bridge and checkpoint system performs similarly to applicant’s system.
CN 108965151 A - Wang - Explicit congestion control method based on queuing delay. Calculates average lag time, but in the context of managing network traffic, not related to failover.
US 20180307571 A1 - Bishop - Does batch replays for queuing services. Monitors flow rates and lag times to predict failures but does not use them to determine which messages in each batch to process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113